Counsel for appellants and for appellee having filed in this cause stipulation to the effect that said cause has been amicably settled between the parties and that the settlement agreed upon requires for its consummation the entry of a new and consent decree by the Circuit Court of Pinellas County, Florida, it is ordered that the decree appealed from and entered in the Circuit Court of Pinellas County, Florida, on April 5, 1948 be vacated and the cause remanded to the lower court for the entry of said consent decree. *Page 275